10 A.3d 1051 (2010)
299 Conn. 917
Elise PIQUET
v.
TOWN OF CHESTER et al.
SC 18723
Supreme Court of Connecticut.
December 8, 2010.
William F. Gallagher, New Haven, in support of the petition.
John S. Bennet, Essex, in opposition.
*1052 The plaintiffs petition for certification for appeal from the Appellate Court, 124 Conn.App. 518, 5 A.3d 947 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the trial court lacked subject matter jurisdiction over this declaratory judgment action because the plaintiff failed to exhaust her administrative remedies?"
NORCOTT, J., did not participate in the consideration of or decision on this petition.